Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 3, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her position as a dress designer when her employer discovered that she had taken her employer’s patterns and prepared announcements addressed to her employer’s customers in anticipation of attending a trade show where she planned to promote her own designs. The Board denied claimant’s application for unemployment insurance benefits, finding that she was terminated for misconduct. Although claimant testified that she did not take her employer’s patterns or customer lists, claimant’s supervisor and a coworker testified to the contrary, and it was for the Board to assess the credibility of the witnesses’ conflicting testimony. Accordingly, we find that the Board’s decision is supported by substantial evidence.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.